

116 S3822 IS: DemocracyCorps Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3822IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish DemocracyCorps to assist State and local governments administer elections and to promote democracy, to establish special procedures and authorize funding for Federal election in 2020 in response to COVID–19, to amend the Help America Vote Act of 2002 to establish additional permanent requirements for Federal elections, and for other purposes.1.Short title, etc(a)Short titleThis Act may be cited as the DemocracyCorps Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title, etc.Title I—DemocracyCorpsSec. 101. Establishment.Sec. 102. Board of directors.Sec. 103. Authorities and duties of the board of directors.Sec. 104. Chief executive officer.Sec. 105. Authorities and duties of the chief executive officer.Sec. 106. Officers.Sec. 107. Employees, consultants, and other personnel.Sec. 108. Members.Sec. 109. Reporting requirements.Sec. 110. Authorization of appropriations.Title II—Special Rules Relating to Certain Elections in 2020Sec. 201. Special requirements for Federal elections in 2020 relating to COVID–19.Sec. 202. Polling place modifications.Sec. 203. Grants to promote safe, accessible, and efficient in-person voting.Title III—Additional Requirements for Federal ElectionsSec. 301. Voting by mail in Federal elections.Sec. 302. Requirement to allow for early voting.Sec. 303. Requirement for acceptance of voter registration applications.Title IV—FundingSec. 401. Suspension of state matching requirement for election security grants provided under the CARES Act.IDemocracyCorps101.Establishment(a)In generalThere is established a Government corporation (as defined in section 103, of title 5, United States Code) to be know as DemocracyCorps. (b)PurposeDemocracyCorps shall—(1)assist States and local governments in the administration of Federal, State, and local elections; and (2)engage in activities that promote participation in American democracy.102.Board of directors(a)Composition(1)In generalDemocracyCorps shall have a Board of Directors (referred to in this title as the Board) that shall be composed of—(A)15 members appointed by the President, by and with the advice and consent of the Senate, of whom—(i)one shall be an individual between the ages of 16 and 25;(ii)one shall be a representative of the Native American community; and(iii)one shall be a representative of the disability community; and(B)the ex officio nonvoting members described in paragraph (3).(2)QualificationsIn make appointments under paragraph (1)(A), to the maximum extent practicable, the President—(A)shall appoint individuals who have experience in expanding voting rights and protecting the right to vote; and(B)shall not appoint individuals who have conducted activities related to expanding, developing, or implementing any of the following:(i)A law which requires photograph-bearing identification as a requirement to register to vote or to vote, except as may be required when serving as a nonpartisan poll worker and applying uniform procedures to confirm individual’s eligibility to cast a ballot under applicable laws.(ii)A program that removes the names of ineligible voters from the official lists of eligible voters, except where a voter requests removal, is confirmed to have died or become ineligible by reason of incapacity or conviction, or is removed pursuant to the procedures set forth in section 8(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)). (iii)A law which prohibits voter registration unless the voter submits documentary proof of citizenship. (iv)A law which prohibits voter registration unless the information on a voter registration application is an exact match with information previously provided to the State or jurisdiction. (v)Any law that has the effect of discouraging or preventing any eligible voters from voting. (vi)Any law, policy, or activity that—(I)provides additional procedural or substantive prerequisites for registering to vote or voting; or(II)has the effect of discouraging or preventing any eligible voters from registering to vote or voting.(3)Ex officio membersThe following individuals (or a delegate of such individual) shall be ex officio nonvoting members described in this paragraph:(A)The Attorney General.(B)Each member of the Election Assistance Commission.(C)The Secretary of Housing and Urban Development.(D)The Secretary of Homeland Security.(E)The Chief Executive Officer.(F)The Secretary of Defense.(b)Officers(1)ChairpersonThe President shall appoint a member of the Board to serve as the initial Chairperson of the Board. Each subsequent Chairperson shall be elected by the Board from among its members.(2)Vice chairpersonThe Board shall elect a Vice Chairperson from among its membership.(3)Other officersThe Board may elect from among its membership such additional officers of the Board as the Board determines to be appropriate.(c)TermsSubject to subsection (e), each appointed member shall serve for a term of 5 years.(d)VacanciesIf a vacancy occurs on the Board, a new member shall be appointed by the President, by and with the advice and consent of the Senate, and serve for the remainder of the term for which the predecessor of such member was appointed. The vacancy shall not affect the power of the remaining members to execute the duties of the Board.(e)Service until appointment of successorA voting member of the Board whose term has expired may continue to serve on the Board until the date on which the member's successor takes office, which period shall not exceed 1 year.103.Authorities and duties of the board of directors(a)MeetingsThe Board shall meet not less often than 4 times each year. The Board shall hold additional meetings at the call of the Chairperson of the Board, or if 6 members of the Board request such meetings in writing.(b)QuorumA majority of the appointed members of the Board shall constitute a quorum.(c)Authorities of officers(1)ChairpersonThe Chairperson of the Board may call and conduct meetings of the Board.(2)Vice chairpersonThe Vice Chairperson of the Board may conduct meetings of the Board in the absence of the Chairperson.(d)ExpensesWhile away from their homes or regular places of business on the business of the Board, members of such Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, for persons employed intermittently in the Government service.(e)Special government employeesFor purposes of the provisions of chapter 11 of part I of title 18, United States Code, and any other provision of Federal law, a member of the Board (to whom such provisions would not otherwise apply except for this subsection) shall be a special Government employee.(f)DutiesThe Board shall have responsibility for setting overall policy for DemocracyCorps and shall work to expand the number of people who participate in American democracy. (g)Limitation on participationAll employees and officers of DemocracyCorps shall recuse themselves from decisions that would constitute conflicts of interest.104.Chief executive officer(a)AppointmentDemocracyCorps shall be headed by an individual who shall serve as Chief Executive Officer of DemocracyCorps, and who shall be appointed by the President, by and with the advice and consent of the Senate.(b)CompensationThe Chief Executive Officer shall be compensated at the rate provided for level III of the Executive Schedule under section 5314 of title 5, United States Code, plus 3 percent.(c)RegulationsThe Chief Executive Officer shall prescribe such rules and regulations as are necessary or appropriate to carry out this title.105.Authorities and duties of the chief executive officer(a)General powers and dutiesThe Chief Executive Officer shall be responsible for the exercise of the powers and the discharge of the duties of DemocracyCorps that are not reserved to the Board, and shall have authority and control over all personnel of DemocracyCorps, except as provided in section 8E of the Inspector General Act of 1978.(b)DutiesThe Chief Executive Officer, in collaboration with the State Commissions, shall— (1)prepare and submit to the Board a strategic plan every 2 years on the major functions and operations of DemocracyCorps; and(2)prepare and submit to the Board a proposal with respect to the allocation of members to States. (c)PowersIn addition to the authority conferred on the Chief Executive Officer under any other provision of law, the Chief Executive Officer may—(1)engage in hiring campaigns to recruit members;(2)file a civil action in any court of record of a State having general jurisdiction or in any district court of the Unite States, with respect to a claim arising under this title; and(3)generally perform such functions and take such steps consistent with the objectives and provisions of this title and the laws described in section 108(c)(4), as the Chief Executive Officer determines to be necessary or appropriate to carry out such provisions. (d)Delegation(1)DefinitionAs used in this subsection, the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.(2)In generalExcept as otherwise prohibited by law or provided in this title, the Chief Executive Officer may delegate any function under this title, and authorize such successive redelegations of such function as may be necessary or appropriate. No delegation of a function by the Chief Executive Officer under this subsection or under any other provision of this title shall relieve such Chief Executive Officer of responsibility for the administration of such function.(3)Function of boardThe Chief Executive Officer may not delegate a function of the Board without the permission of the Board.106.Officers(a)Managing directors(1)In generalThere shall be in DemocracyCorps 2 Managing Directors, who shall be appointed by the President, and who shall report to the Chief Executive Officer.(2)CompensationThe Managing Directors shall be compensated at the rate provided for level IV of the Executive Schedule under section 5315 of title 5, United States Code.(3)DutiesDemocracyCorps shall determine the programs for which the Managing Directors shall have primary responsibility and shall establish the divisions of DemocracyCorps to be headed by the Managing Directors.(b)Inspector General(1)OfficeThere shall be in De­mo­cra­cy­Corps an Office of the Inspector General.(2)AppointmentThe Office shall be headed by an Inspector General, appointed in accordance with the Inspector General Act of 1978.(c)Chief financial officer(1)In generalThere shall be in De­mo­cra­cy­Corps a Chief Financial Officer, who shall be appointed by the Chief Executive Officer.(2)DutiesThe Chief Financial Officer shall—(A)report directly to the Chief Executive Officer regarding financial management matters;(B)oversee all financial management activities relating to the programs and operations of DemocracyCorps;(C)develop and maintain an integrated accounting and financial management system for DemocracyCorps, including financial reporting and internal controls;(D)develop and maintain any joint financial management systems with the Department of Education necessary to carry out the programs of DemocracyCorps; and(E)direct, manage, and provide policy guidance and oversight of the financial management personnel, activities, and operations of DemocracyCorps.107.Employees, consultants, and other personnel(a)EmployeesExcept as provided in subsection (b), section 108, and section 8E of the Inspector General Act of 1978, the Chief Executive Officer shall, in accordance with applicable provisions of title 5, United States Code, appoint and determine the compensation of such employees as the Chief Executive Officer determines to be necessary to carry out the duties of DemocracyCorps.(b)Alternative personnel system(1)AuthorityThe Chief Executive Officer may designate positions in DemocracyCorps as positions to which the Chief Executive Officer may make appointments, and for which the Chief Executive Officer may determine compensation, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, to the extent the Chief Executive Officer determines that such a designation is appropriate and desirable to further the effective operation of DemocracyCorps. The Chief Executive Officer may provide for appointments to such positions to be made on a limited term basis.(2)Appointment in the competitive service after employment under alternative personnel systemThe Director of the Office of Personnel Management may grant competitive status for appointment to the competitive service, under such conditions as the Director may prescribe, to an employee who is appointed under this subsection and who is separated from DemocracyCorps (other than by removal for cause).(3)Selection and compensation system(A)Establishment of systemThe Chief Executive Officer, after obtaining the approval of the Director of the Office of Personnel Management, shall issue regulations establishing a selection and compensation system for employees of DemocracyCorps appointed under paragraph (1). In issuing such regulations, the Chief Executive Officer shall take into consideration the need for flexibility in such a system.(B)ApplicationThe Chief Executive Officer shall appoint and determine the compensation of employees in accordance with the selection and compensation system established under subparagraph (A).(C)SelectionThe system established under subparagraph (A) shall provide for the selection of employees—(i)through a competitive process; and(ii)on the basis of the qualifications of applicants and the requirements of the positions.(D)CompensationThe system established under subparagraph (A) shall include a scheme for the classification of positions in DemocracyCorps. The system shall require that the compensation of an employee be determined in part on the basis of the job performance of the employee, and in a manner consistent with the principles described in section 5301 of title 5, United States Code. The rate of compensation for each employee compensated under the system shall not exceed the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.(c)ConsultantsThe Chief Executive Officer may procure the temporary and intermittent services of experts and consultants and compensate the experts and consultants in accordance with section 3109(b) of title 5, United States Code.(d)Details of personnelThe head of any Federal department or agency may detail on a reimbursable basis, or on a nonreimbursable basis for not to exceed 180 calendar days during any fiscal year, as agreed upon by the Chief Executive Officer and the head of the Federal agency, any of the personnel of that department or agency to DemocracyCorps to assist the DemocracyCorps in carrying out the duties of DemocracyCorps under this title. Any detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.(e)Advisory committees(1)EstablishmentThe Chief Executive Officer, acting upon the recommendation of the Board, may establish advisory committees in De­mo­cra­cy­Corps to advise the Board with respect to the allocation members to States in accordance with section 108(d)(1). (2)CompositionSuch an advisory committee shall be composed of members appointed by the Chief Executive Officer, with such qualifications as the Chief Executive Officer may specify.(3)ExpensesMembers of such an advisory committee may be allowed travel expenses as described in section 103(d).(4)Staff(A)In generalExcept as provided in subparagraph (B), the Chief Executive Officer is authorized to appoint and fix the compensation of such staff as the Chief Executive Officer determines to be necessary to carry out the functions of the advisory committee, without regard to—(i)the provisions of title 5, United States Code, governing appointments in the competitive service; and(ii)the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.(B)CompensationIf a member of the staff appointed under subparagraph (A) was appointed without regard to the provisions described in clauses (i) and (ii) of subparagraph (A), the rate of compensation for such member may not exceed the maximum rate of basic pay payable for GS–13 of the General Schedule under section 5332 of title 5, United States Code.(f)Personal services contractsDe­mo­cra­cy­Corps may enter into personal services contracts to carry out research, evaluation, and public awareness related to the provisions of this title and the laws described in section 108(c)(4).108.Members(a)In generalDemocracyCorps shall—(1)recruit and employ members as provided in subsection (b);(2)train members as provided in subsection (c); and(3)assign and manage members as provided in subsection (d).(b)Members(1)CapacityThe DemocracyCorps shall employ not more than 35,000 members.(2)QualificationsNo person may be a member unless such person is at least 18 years of age.(3)Terms of employment(A)DurationA member shall be employed for a 2-year period that commences at the conclusion of each regularly scheduled election for Federal office.(B)Hours(i)In generalMembers shall not be required to work more than 40 hours per week.(ii)ExceptionClause (i) shall not apply to the 30-day period preceding the date of any election in the jurisdiction to which the member is assigned.(C)Compensation(i)Wages(I)In generalMembers shall be compensated at a rate equal to $15 per hour plus locality pay determined in the same manner as provided in section 5304 of title 5, United States Code. (II)Inflation adjustmentIn the case of any calendar year beginning after 2020, the $15 amount in subclause (I) shall be increased by the percent difference determined under section 315(c)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(c)(1)(A)) (determined as if the base year were 2019)). If any amount after adjustment under the preceding sentence is not a multiple of $0.10, such amount shall be rounded to the nearest multiple of $0.10. (ii)Student loan repayment and forbearance(I)In generalDe­mo­cra­cy­Corps shall—(aa)repay qualified student loans in accordance with subclause (II); and(bb)pay interest expenses in accordance with regulations prescribed pursuant to subclause (III).(II)Student loan repayment(aa)ApplicationA mem­ber who desires to receive repayment of qualified student loans shall submit, in a manner prescribed by DemocracyCorps, an application to De­mo­cra­cy­Corps. (bb)DisbursementUpon receipt of an application from a member, DemocracyCorps shall disburse an amount equal to the maximum amount of a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) that a student eligible for such Grant may receive in the aggregate (without regard to whether the funds are provided through discretionary or mandatory appropriations), for the award year during which the application was received. Such disbursement shall be made by check or other means that is payable to the holder of the loan and requires the endorsement or other certification by the member. (III)Interest payments during forbearance on loan repaymentDemocracyCorps shall provide by regulation for the payment on behalf of a member of interest that accrues during a period for which such member has obtained forbearance in the repayment of a qualified student loan, if the member successfully completes the member's term of employment. Such regulations shall be prescribed after consultation with the Secretary of Education.(IV)Definition of qualified student loansAs used in this clause, the term qualified student loans means—(aa)any loan made, insured, or guaranteed pursuant to title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), other than a loan to a parent of a student pursuant to section 428B of such Act (20 U.S.C. 1078–2);(bb)any loan made pursuant to title VII or VIII of the Public Health Service Act (42 U.S.C. 292a et seq.); and(cc)any loan (other than a loan described in item (aa) or (bb)) determined by an institution of higher education to be necessary to cover a student's educational expenses and made, insured, or guaranteed by—(AA)an eligible lender, as defined in section 435 of the Higher Education Act of 1965 (20 U.S.C. 1085);(BB)the direct student loan program under part D of title IV of such Act (20 U.S.C. 1087a et seq.);(CC)a State agency; or(DD)a lender otherwise determined eligible by DemocracyCorps. (c)TrainingMembers shall be trained by DemocracyCorps (in consultation with election officials in the jurisdictions to which such members are assigned under subsection (d)) in the following areas: (1)Voter registration (including automatic voter registration, same-day voter registration, registration with application for a motor vehicle driver's license, mail-in registration, in-person registration, and pre-registration for 16 and 17 year olds).(2)Election administration (including voting by mail, early voting, in-person voting, canvassing, and certification). (3)The history of voting rights in the United States.(4)The requirements of the following laws:(A)The Voting Rights Act of 1965 (52 U.S.C. 10101 et seq.).(B)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.). (C)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.).(D)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(E)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).(F)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(5)Best practices and policies with respect to—(A)voters with disabilities;(B)Limited English proficiency voters;(C)Native American and Alaskan Native voters;(D)rural voters; and(E)voters who reside in high-density areas;(6)The role of the United States Postal Service in elections.(7)Natural disaster and public health emergency preparedness and safety measures.(8)Election security. (d)Assignment and duties of members(1)Assignment(A)In generalEach member shall be assigned to a State.(B)Maximum number of assignments per StateThe number of members assigned to any State shall be determined by the Chief Executive Officer based on the following:(i)The total population of the State.(ii) The population within the State located in the Indian Country (as defined in section 1151 of title 18, United States Code) or on any land in Alaska owned pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).(iii)The number of elected positions within the State. (2)Duties(A)In generalMembers assigned to a State shall carry out the following duties:(i)Democracy buildingNotwithstanding whether a State has an agreement with DemocracyCorps relating to any services provided by members, members assigned to a State shall carry out the following duties in the State:(I)Voter registration.(II)Voter mobilization.(III)Voter education (including education about new procedures required under the amendments made by this Act).(ii)Election administrationIn the case of members assigned to a State that has an agreement with De­mo­cra­cy­Corps to carry out such duties, members assigned to a State shall carry out the following additional duties:(I)Training and assisting State and local election officials.(II)Participating at the direction of State and local election officials in the administration of elections carried out in such State (including as poll workers).(B)ProhibitionA member shall not perform any service that expands, develops, or implements any of the following:(i)A law which requires photograph-bearing identification as a requirement to register to vote or to vote, except as may be required when serving as a nonpartisan poll worker and applying uniform procedures to confirm individual’s eligibility to cast a ballot under applicable laws. (ii)A program that removes the names of ineligible voters from the official lists of eligible voters, except where a voter requests removal, is confirmed to have died or become ineligible by reason of incapacity or conviction, or is removed pursuant to the procedures set forth in section 8(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)). (iii)A law which prohibits voter registration unless the voter submits documentary proof of citizenship.(iv)A law which prohibits voter registration unless the information on a voter registration application is an exact match with information previously provided to the State or jurisdiction. (v)Any law, policy, or activity that—(I)provides additional procedural or substantive prerequisites for registering to vote or voting; or(II)has the effect of discouraging or preventing any eligible voters from registering to vote or voting.109.Reporting requirementsNot later than March 1 of each odd numbered year, DemocracyCorps shall submit to Congress a report on the activities carried out by members in each State and jurisdiction during the preceding two-year period. 110.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this title $1,100,000,000 for each of fiscal year beginning with fiscal year 2020.(b)AvailabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. IISpecial Rules Relating to Certain Elections in 2020201.Special requirements for Federal elections in 2020 relating to COVID–19(a)Applicable Federal electionFor purposes of this section, the term applicable Federal election means any election for Federal office which occurs on or after the date that is 60 days after the date of the enactment of this Act and before January 1, 2021.(b)Requirements(1)In generalIn the case of any applicable Federal election, each State and local jurisdiction shall—(A)permit no-excuse mail-in absentee voting as described in subsection (c); and(B)establish a plan as described in subsection (d) with respect to in-person voting, including during early voting periods and on the day of the election. (2)Early voting and voter registration requirementsFor additional requirements applicable to certain elections for Federal office in 2020 and subsequent year, see sections 322 and 323 of the Help America Vote Act of 2002 (as added by title III of this Act). (c)No-Excuse mail-In absentee voting(1)In generalNo-excuse mail-in absentee voting meets the requirements described in this subsection with respect to an applicable Federal election, if the State—(A)provides a no-excuse mail-in ballot to every registered voter who requests such a ballot (or, in the case of any State that does not register voters, to every individual who is eligible to vote and requests such a ballot);(B)allows voters to request a mail-in ballot online;(C)if the State requires a signature for absentee ballots, allows voters to sign the ballot by providing a mark or signature stamp or by providing a signature with the use of an assistant because of age, disability, or other need; (D)accepts and counts ballots received before the state’s certification deadline if the ballot—(i)is postmarked by the date of the election; or(ii)includes an indication that it was mailed by the date of the election; (E)provides a pre-paid and self-sealing return envelope for each ballot furnished by mail;(F)beginning with the date that is 45 days before the date of the election and ending with the time that polls close on the date of the election, provides in-person, secured drop boxes; (G)before discarding any absentee ballot for error or technicalities (including the failure to meet any signature matching requirement that is unrelated to voter qualification)—(i)notifies the voter of any such defects; and(ii)provides the voter an opportunity to cure such defects that—(I)is uniform among all voters in the State; and(II)in the case of any error relating to a signature requirement, meets the requirements of paragraph (2);(H)in the case of any voter with disabilities—(i)provides the voter with access to Remote Access Vote By Mail (RAVBM) systems, ballot marking software, and screen reading software; and (ii)allows the voter to receive assistance from a person of their choosing to complete and submit a mail-in ballot; and(I)ensures adequate support for language minority voters, including multilingual versions of vote-by-mail materials and language assistance services. (2)Requirements relating to signature defectsThe requirements of this paragraph relating to any defect described in paragraph (1)(G)(ii)(II) are the following:(A)Except as provided in subparagraph (B), the voter shall be allowed to cure the defect through the same form of communication with respect to which the notice of such defect is provided.(B)In any case in which a required signature is missing, the voter shall be provided an opportunity to provide such signature on a form provided by the State.(C)Any determination of the validity of the ballot shall be made by a group of two or more election officials.(D)The voter shall have the opportunity to appeal any rejection of the ballot based on the defect.(d)Plan To implement CDC guidance(1)In generalThe requirement described in this subsection with respect to in person voting is met if the State establishes a plan to ensure that polling places are implementing Centers for Disease Control and Prevention guidance relating to COVID–19 preparedness. Such plan must be finalized and approved by the State within 30 days of the date of enactment of this Act.(2)Minimum requirementsAt a minimum, a State plan established under this subsection must include a plan—(A)to keep as many voting locations as possible open during the pandemic;(B)to prepare polling locations to implement social distancing protocols in lines and at voting booths;(C)to provide sufficient quantities of hygiene and cleaning supplies at polling locations;(D)to increase the number of—(i)voting machines available at each polling place;(ii)paper ballots and provisional ballots (including the numbers of such ballots that are translated, multilingual, or in-language ballots) available at each polling place; and(iii)disposable ballot marking utensils available at each polling place; (E)to provide masks and other personal protective equipment to poll workers;(F)to provide additional compensation to poll workers during the pandemic;(G)to increase the number of poll workers who can reliably staff voting locations; (H)to provide training to poll workers on pandemic conditions and COVID–19 preparedness; and(I)to educate voters on changes to procedures or voting opportunities during the pandemic.(e)Private right of actionAny person aggrieved by a violation of paragraph (1) of subsection (a) (relating to requirements for no-excuse mail-in absentee voting) may bring an action for all appropriate remedies, including injunctive relief and compensatory and punitive damages, in a Federal district court of competent jurisdiction.(f)Payments to States To carry out requirements(1)In generalThe Election Assistance Commission shall makes a payment to each State to carry out the requirements under this section. Such payments shall be made not later than 30 days after the date of enactment of this Act.(2)Amount of payment(A)In generalThe amount of payment made to a State under this subsection shall be the voting age population proportion amount described in subparagraph (B).(B)Voting age population proportion amount(i)In generalThe voting age population proportion amount described in this paragraph is the product of—(I)the amount made available for payments under paragraph (3) section; and(II)the voting age population proportion for the State (as defined in clause (ii)).(ii)Voting age population proportion definedThe term voting age population proportion means, with respect to any State, the amount equal to the quotient of—(I)the voting age population of the State (as determined by the most recent American Community Survey conducted by the Bureau of the Census); and(II)the total voting age population of all States (as determined by the most recent American Community Survey conducted by the Bureau of the Census).(3)FundingThere are authorized to be appropriated to make payments under this subsection $2,500,000,000 for fiscal year 2020.202.Voting policy modification notificationsNot later than 4 weeks before the date of an election for Federal office, election administrators shall notify voters and the public by mailed notice and accessible publication online of any modifications to polling place locations, voter registration procedures, absentee ballot procedures, or deadlines for voter registration or submission of absentee ballots in such election made to account for COVID–19. 203.Grants to promote safe, accessible, and efficient in-person voting(a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following:VIIGrant Program To Promote Safe, Accessible, and Efficient In-Person Voting297.Payments to States(a)In generalThe Commission shall make a payment to each eligible State (as described in section 298(a)). Such payments shall be made not later than 30 days after the date of enactment of this part.(b)Use of fundsAn eligible State shall use the payment received under this part to carry out one or more of the authorized activities described in section 298(b) with respect to elections for Federal office.(c)Amount of payment(1)In generalThe amount of payment made to an eligible State under this section shall be the voting age population proportion amount described in paragraph (2) plus any additional amount determined by the Commission under paragraph (3).(2)Voting age population proportion amount(A)In generalThe voting age population proportion amount described in this paragraph is the product of—(i)the aggregate amount made available for payments under this section minus the total of all of the additional payment amounts determined under paragraph (3); and(ii)the voting age population proportion for the State (as defined in subparagraph (B)).(B)Voting age population proportion definedThe term voting age population proportion means, with respect to an eligible State, the amount equal to the quotient of—(i)the voting age population of the State (as determined by the most recent American Community Survey conducted by the Bureau of the Census); and(ii)the total voting age population of all States (as determined by the most recent American Community Survey conducted by the Bureau of the Census).(3)Determination of additional amount based on needs of voting age population in StateThe Commission shall, with respect to each eligible State, determine an amount of payment for the State in addition to the amount determined under paragraph (2) based on the needs of the voting age population in the State. In determining such additional amount of payment with respect to an eligible State, the Commission shall take into account—(A)the number of individuals with income below 250 percent of the poverty line applicable to a family of the size involved (as determined under section 673(2) of the De­mo­cra­cy­Corps Block Grant Act (42 U.S.C. 9902(2));(B)the number of citizens of voting age not fluent in English, as calculated for the purpose of administering section 203 of the Voting Rights Act (52 U.S.C. 10503); (C)the number of individuals with a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);(D)the number of individuals who live in a nonmetropolitan area (as determined by the Bureau of the Census); and(E)the number of individuals who belong to an Indian tribe (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(4)Distribution of funds to units of local governmentAt least 80 percent of funds provided to a State under this part shall be distributed to units of local government to carry out one or more of the authorized activities described in section 298(b) with respect to elections for Federal office. 298.Eligibility for payment; authorized activities(a)In generalEach State that desires to receive a payment under this part shall submit a certification of intent to use such funds for at least one of the authorized activities described in subsection (b) with respect to elections for Federal office.(b)Authorized activities describedFunds provided under this part shall be used for one or more of the following authorized activities:(1)Funding to ensure elections are accessible during pandemicEnsuring voters can safely access polling sites during the COVID–19 pandemic, including—(A)expanding the number of voting locations, as well as the days and hours of early in-person voting;(B)providing mobile voting centers and temporary voting stations, including advance notice of schedule and locations;(C)increasing the ratio of machines and poll workers to voters in each precinct; (D)preparing polling locations to implement social distancing protocols in lines and voting booths;(E)providing sufficient quantities of hygiene and cleaning supplies, including materials to sanitize voting machines after each use;(F)increasing the number of paper ballots available at each polling location; (G)providing masks, gloves, and other personal protective equipment to poll workers;(H)increasing pay for poll workers during the COVID–19 pandemic; and(I)providing voter education on changes or improvements to election procedures, accessibility, or voting opportunities during the pandemic.(2)Funding to ensure elections are accessible to individuals with disabilities during pandemicEnsuring voters can safely register, access polling sites, and vote by mail during the COVID–19 pandemic, in accordance with this Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.), and other applicable law, by improving polling place accessibility and providing accommodations for individuals with disabilities, including—(A)purchasing Remote Access Vote By Mail (RAVBM) systems, ballot marking devices and software, and screen reading software, and making them available to voters with disabilities;(B)equipping polling locations with technologies that enable individuals with disabilities to privately and independently mark, verify, and cast their ballots, including through the availability of ballot marking devices, headsets, controllers, and other assistive devices; (C)making permanent or temporary modifications to render polling places accessible;(D)ensuring appropriate polling place siting to avoid locations that pose higher health risks to the public;(E)conducting analysis on polling place reconfiguration to account for social distancing and implementing changes;(F)providing training for poll workers on how to best serve individuals during the pandemic, including training for serving individuals with disabilities;(G)assessing the accessibility of election websites and remediating any accessibility problems to ensure voter information is clear and accessible; and(H)providing fully accessible online voter registration services. (3)Funding to ensure continuing protections for language minority votersEnsuring continuing protections for language minority voters, including—(A)ensuring compliance with section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503)—(i)with respect to vote-by-mail and new voter registration procedures; and(ii)with respect to voting materials (as such term is defined in such section); (B)ensuring adequate support for such individuals (including for language minority voters who do not reside in jurisdictions covered by section 203 of the Voting Rights Act), including through— (i)language assistance hotlines in covered languages;(ii)phone interpretation and interpreter services;(iii)funding to produce, print, and distribute multi-lingual versions of materials;(iv)enhancing in-language media advertising regarding polling place changes;(v)recruiting and hiring bilingual or multilingual election workers; and(vi)enhancing in-language media advertising regarding procedures for obtaining and returning mail-in ballots; and(C)providing voter education on activities carried out under this paragraph.(4)Funding to ensure voting access by American Indian and Alaska Native voters and rural votersEnsuring voting access American Indian and Alaska Native voters and rural voters, including—(A)ensuring polling place availability within 20 miles of where voters live;(B)providing transportation services for American Indian, Alaska Native, and rural voters to reach their nearest polling location;(C)establishing in Indian country (as defined in section 1151 of title 18, United States Code) and on any land in Alaska owned pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) polling places that are open for voting days and hours commensurate with polling place days and hours in urban areas within the State; (D)giving Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) authority to designate buildings that can be used as a residential address for voter registration and for physical sites for ballot pickup, drop-off, and collection; (E)offering information in unwritten languages or languages not widely used in written form, in consultation with relevant Tribal governments;(F)collecting ballots from remote polling locations, ballot collection boxes, and tribally designated buildings;(G)carrying out any activities permitted under paragraph (2) to improve accessibility for American Indian and Alaska Native voters with disabilities; and(H)providing voter education on the activities carried out under this paragraph.(5)Curbside votingThe implementation and promotion of a curbside voting option to allow individuals to pick up ballots, complete them, and return them to a poll worker from their vehicles.(6)Funding to meet maximum wait time standard at polling locations(A)In generalThe implementation of standards that reduce wait times at polling locations. (B)Certification requirementIn the case where the State uses funds for purposes described in subparagraph (A) with respect to an election for Federal office, the State shall certify to the Commission within 120 days of the election that wait time standards were met in the State with respect to such election. (7)Funding for publication of wait times(A)In generalThe development or implementation of an accessible, web-based platform for the publication of wait times for voting in Federal elections. (B)RequirementIf a State uses funds for a purpose described in subparagraph (A), the State shall take reasonable steps before using such platform in an election for Federal office—(i)to provide advance training to election workers regarding use of the platform; (ii)to notify voters of the platform; and(iii)to test and verify the security and functionality of the platform.(8)Methods to improve line managementImplementing standards to improve line management systems and polling place management.(9)Standards for training and recruitment of poll workersProviding for the training and recruitment of poll workers, including—(A)developing poll worker training curricula and standards for serving individuals with disabilities and language minority voters;(B)ensuring that poll workers receive training, which—(i)may include remote training; and (ii)may cover applicable Federal and State laws and regulations, recent changes in election laws and processes, election security and cyber vulnerabilities, ballot reviews, incident response, polling accessibility for language minorities and individuals with disabilities, and COVID–19 preparedness;(C)expanding the number of election workers hired; (D)hiring individuals to serve as election workers from among high school and college students and, where feasible, compensating such individuals with course credits; and(E)hiring work-eligible non-citizens to satisfy the need for bilingual poll workers. (10)Improving access to voter registrationImproving access to voter registration, including—(A)authorizing and implementing same day registration;(B)ensuring that online voter registration systems are in place and have the capacity to process registration applications electronically;(C)expanding online voter registration systems to allow use by the maximum number of individuals, including—(i)by allowing individuals to register to vote without records in the department of motor vehicle system of the State by submitting their signatures online;(ii)by digitally uploading a picture of the required signature;(iii)by allowing individuals to provide the required signature when voting at the polls or when returning a mail-in ballot; or (iv)by allowing individual to provide a required signature with a mark or signature stamp or through the use of an assistant because of age, disability, or other need; (D)sending a voter registration mailer, including a blank voter registration application, a self-sealing prepaid return envelope, and instructions on additional methods to register if the mailer is not accessible, to all eligible individuals with State records who are not currently registered to vote; and (E)testing capacity to ensure that existing online voter registration systems can withstand the likely increase in usage. (c)Interagency consultationNot later than 15 days after the date of enactment of this part, the Commission shall—(1)consult with the Centers for Disease Control and Prevention on preventing transmission of COVID–19 at polling places and election offices; and(2)consult with the Civil Rights Division of the Department of Justice to ensure changes to voting procedures made pursuant to this part are nondiscriminatory and comply with applicable Federal laws, including this Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.), the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), and the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).299.Funding; reports(a)In generalThere is authorized to be appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for making payments under this part, $3,600,000,000. Such amount shall be in addition to other amounts otherwise available for such purposes.(b)ReportsNot later than one year after the applicable election for which a payment was provided under this part, each eligible State that received such funds shall submit a report to the Commission on the activities conducted using such payment and to substantiate authorized activities described in section 298(b) carried out using such funds. Not later than 30 days after receipt of such reports, the Commission shall transmit such reports to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives..(b)Clerical amendmentsThe table of contents of such Act is amended by inserting after the item relating to section 296 the following:Part VII—Grant Program To Protect In-Person VotingSec. 297. Payments to States. Sec. 298. Eligibility for payment; authorized activities. Sec. 299. Funding; reports..IIIAdditional Requirements for Federal Elections301.Voting by mail in Federal elections(a)RequirementsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended by adding at the end the following new subtitle:CAdditional Requirements321.Promoting
				ability of voters to vote by mail(a)In
 generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except to the extent that the State imposes a deadline for returning the ballot to the appropriate State or local election official.(b)Provision of ballot requested materialsNot later than 4 weeks before the date of any election for Federal office, each State shall mail ballots to individuals who are registered to vote in such election.(c)Accessibility for individuals with disabilitiesAll ballots provided under this section shall be accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including for privacy and independence) as for other voters. (d)Rule of
 ConstructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots.(e)Effective
 DateA State shall be required to comply with the requirements of subsection (a) with respect to elections for Federal office held in years after 2020..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C of title III.(c)Private right of actionTitle IV of the Help America Vote Act of 2002 (52 U.S.C. 21111 et seq.) is amended by adding at the end the following new section:403.Private right of action for violations of subtitle C(a)In generalIn the case of a violation of subtitle C of title III, section 402 shall not apply and any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved.(b)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subsection (a), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(c)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subsection (a) before bringing a civil action under subsection (b)..(d)Conforming amendment relating to voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101) is amended—(1)in paragraph (2), by striking and;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)in the case of the recommendations with respect to subtitle C, 1 year after the date of enactment of such subtitle..(e)Clerical amendmentsThe table of contents of such Act is amended—(1)by inserting after the item relating to section 312 the following:Subtitle C—Additional Requirements Sec. 321. Promoting ability of voters to vote by mail.;and(2)by inserting after the item relating to section 402 the following:Sec. 403. Private right of action for violations of subtitle C..(f)Free postage for voting by mail(1)In generalChapter 34 of title 39, United States Code, is amended by adding at the end the following:3407.Ballots provided for voting in Federal electionsBallots mailed pursuant to section 303A(b) of the Help America Vote Act of 2002 (individually or in bulk) shall be carried expeditiously and free of postage..(2)Technical and conforming amendments(A)Table of sectionsThe table of sections for chapter 34 of title 39, United States Code, is amended by adding at the end the following:3407. Ballots provided for voting in Federal elections..(B)Authorization of appropriationsSection 2401(c) of title 39, United States Code, is amended by striking 3403 through 3406 and inserting 3403 through 3407.302.Requirement to allow for early voting(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 301, is amended by adding at the end the following new section:322.Availability of early voting(a)In generalEach State and jurisdiction shall, with respect to the general election occurring on November 3, 2020, and each subsequent election for Federal office—(1)allow individuals otherwise eligible to vote in such election to vote in such election prior to the date of the election through early voting which meets the requirements of subsection (b); and(2)publicize the details of any voting allowed under paragraph (1).(b)Early votingEarly voting meets the requirements of this subsection—(1)if such voting occurs—(A)for a 20-day period preceding the date of the election so that such days constitute consecutive weekdays and include at least one weekend, which period may end on a date chosen by the chief election official of the State that is between the date of the election and 4 days preceding such date; and (B)for no less than 8 hours on each of the 20 days such early voting occurs; and(2)each early voting location in the State offers a ballot drop-off box for voters to submit their voted and sealed absentee ballots.(c)State For purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. .(b)Clerical amendmentsThe table of contents of such Act, as amended by section 301, is amended by inserting after the item relating to section 321 the following:Sec. 322. Availability of early voting..303.Requirement for acceptance of voter registration applications(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 301 and amended by section 302, is amended by adding at the end the following new section:323.Acceptance of voter registration applications(a)Availability of online registration and correction of existing registration informationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)):(1)Online application for voter registration.(2)Online assistance to applicants in applying to register to vote.(3)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2) of such Act (52 U.S.C. 20508(a)(2)).(4)Online receipt of completed voter registration applications.(b)Requirements for acceptance and processing of voter registration applicationsEach State and local jurisdiction shall—(1)accept voter registration applications submitted in person, by mail, or online as described in subsection (a); and(2) process such voter registration applications at least 21 days prior to the date of an election for Federal office, except nothing this subsection shall preclude a State or local jurisdiction from allowing for the acceptance and processing of voter registration applications submitted or received after such required period.(c)ExceptionThis section shall not apply with respect to any State or local jurisdiction that allows—(1)voter registration during early voting; or(2)same day voter registration.(d)Effective dateThis section shall apply beginning on the date that is 60 days after the date of enactment of this section..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 322, as added by section 302, the following new item:Sec. 323. Acceptance of voter registration applications..IVFunding401.Suspension of state matching requirement for election security grants provided under the CARES ActThe matter under the heading Election security grants under the heading Election Assistance Commission under the heading Independent agencies in title V of the Consolidated Appropriations Act, 2020, is amended by striking : Provided further, That not later than two years after receiving a payment under this heading, a State shall make available funds for such activities in an amount equal to 20 percent of the total amount of the payment made to the State under this heading. 